Citation Nr: 0207045	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a traumatic head injury.

2.  Entitlement to an effective date earlier than May 1, 1995 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 
1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision that granted 
service connection for residuals of a traumatic head injury 
and assigned a 10 percent evaluation for such.  This matter 
also arises from an April 1997 RO decision that granted TDIU, 
effective from April 4, 1996.  In sum, the veteran appeals to 
the Board for a higher rating for residuals of a traumatic 
head injury and for an earlier effective date for TDIU.  In 
April 1998, and November 1998, the Board remanded the 
aforementioned claims to the RO for further development.  

In November 1998, the Board granted the veteran an increased 
rating from 50 to 100 percent for post-traumatic stress 
disorder (PTSD).  By a June 2000 decision, the RO implemented 
the Board's decision, stating that the veteran was entitled 
to a 100 percent rating for PTSD, effective from May 1, 1995.  
As the veteran was awarded a 100 percent schedular rating as 
of May 1, 1995, it is appropriate to recharacterize the 
pending TDIU issue as entitlement to an effective date prior 
to May 1, 1995, for the grant of TDIU. 

On January 30, 2001, the Board issued a decision which denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a traumatic head injury and 
which granted an earlier effective date of February 22, 1995 
for the award of TDIU.

The veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (the Court).  The appellee's 
brief of June 2001 requested that the case be remanded for 
the Board to consider the applicability of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  On July 30, 
2001, a Joint Motion for Remand was filed.  On October 1, 
2001, the Court issued an Order which vacated the January 
2001 Board decision and remanded the case to the Board for 
readjudication consistent with its Order.  Copies of the 
briefs, the Joint Motion for Remand and the Court's Order 
have been placed in the claims file.


FINDINGS OF FACT

1.  The veteran's residuals of a traumatic head injury are 
productive of subjective complaints of headaches and 
dizziness. 

2.  The RO received the veteran's informal claim for TDIU on 
February 22, 1995.

3.  It is factually ascertainable that the veteran's service-
connected disabilities, particularly including PTSD, rendered 
him unemployable as of the date of his informal claim which 
was received on February 22, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 10 percent rating for 
residuals of a traumatic head injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804 (2000); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2001), 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2001).

2.  The criteria for an effective date of February 22, 1995, 
for a total compensation rating based on unemployability have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected head 
injury residuals are more disabling than the current 
evaluation would suggest.  He has stated that he suffers from 
constant headaches and that an increased evaluation is thus 
warranted.  He has also asserted that an earlier effective 
date should be assigned to the award of TDIU.  He has 
indicated that he had been rendered unemployable earlier than 
the date assigned by his service-connected disorders and that 
he had filed a claim prior to February 22, 1995.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Increased evaluation for head injury residuals

By a July 1996 RO decision, service connection for residuals 
of head trauma was granted as of May 1, 1996, and a 10 
percent rating was assigned under Diagnostic Codes 8045, 
9304.  This grant was based upon the VA treatment records and 
the service medical records (which had demonstrated that the 
veteran had been struck on the head with a bottle or dish in 
November 1964.  While he had complained of mild dizziness 
secondary to sudden changes in position at his December 1968 
separation examination, the examination itself had found no 
complications or sequelae).

A January 1996 MRI study of the brain showed that the veteran 
had hemosiderin deposition from possible previous trauma.  A 
VA medical record, dated on April 4, 1996, showed his 
complaints of severe depression, dizzy spells, and headaches, 
among other things.  He reported that he had fallen down many 
times due to his dizziness.  The impressions were chronic 
severe headaches and dizziness, and PTSD. 

VA medical records dated in July 1996 showed that the veteran 
had complained of chronic dizziness, vertigo, and headaches.  
The impressions included that it was likely the veteran had a 
somatoform dizziness but that his head injury may also play a 
role.  Other records reflect that the veteran's dizziness was 
not of otologic origin. 

In a September 1996 statement, a VA neurologist, D.C.H., 
M.D., indicated that he had treated the veteran for the 
previous year.  It was noted that the veteran suffered from 
severe headaches and vertigo.  It was opined that his vertigo 
completely disabled him.  It was also noted that the cause of 
the vertigo was unclear.

In a December 1996 statement, a VA neurologist, D.C.H., M.D., 
again indicated that the veteran suffered from disabling 
vertigo and severe chronic headaches.  It was noted that the 
veteran had undergone extensive evaluation and the cause of 
his vertigo appeared to be post-traumatic.  It was noted that 
he had been on multiple medications and had also undergone 
particle repositioning therapy for his vertigo, to no avail.  
It was noted that the veteran was totally disabled from his 
vertigo and headaches.  

An April 2000 VA examination report indicated that the 
examiner had reviewed the veteran's medical records.  The 
examiner pointed out that the veteran had initially sustained 
a head injury during service when he was reportedly hit in 
the head with a champagne bottle.  He had sustained a small 
scalp laceration, which was sutured.  Thereafter, the service 
medical records did not reveal any complaints which were 
referable to head trauma.  Following his service discharge, 
the veteran said, he received VA treatment for headaches.  It 
was acknowledged that medical records on file referred to his 
having post-traumatic headaches.  As for current complaints, 
the veteran related that he had constant headaches, which 
occurred about the crown of his head; the pain would extend 
around the circumference of the head to the frontal region.  
He endorsed all the adjectives to describe his pain so that 
it was pounding, throbbing, aching, tight, sharp and 
constant.  He said he did not take medication for his pain 
because such did not work.  On objective examination, the 
veteran was not found to be demented, but he displayed a 
persistent tremor.  Otherwise, there were no other 
neurological abnormalities.  The impression was that the 
veteran sustained a minor closed head trauma with a skin 
laceration in service.  It was pointed out that there were no 
symptoms relating to the head trauma until recent years.  (In 
other words, thirty years had gone by without the veteran 
complaining of headaches.)  Now, the veteran complains of 
headaches which are consistent with a post-traumatic or post 
concussive trauma.  It was opined that there was no way to 
confirm or deny the veteran's complaints.  It was also noted 
that a review of appropriate medical literature regarding a 
minor trauma (like the one the veteran sustained) would 
strongly support the notion that there should be no 
residuals.  Any existing residuals were deemed most likely 
psychological rather than due to any physical or organic 
brain injury.  It was concluded that the veteran's headaches 
were more related to his psychosomatic illness as opposed to 
his minor head trauma.


Earlier effective date for TDIU

By a May 1969 RO decision, service connection was granted for 
an old laceration of a right median nerve and a 30 percent 
rating was assigned as of April 29, 1969.  Since this grant 
of service connection, the veteran's 30 percent rating has 
not been adjusted.  

A September 1989 private medical record shows that the 
veteran reported that he had worked for Moore Business Forms 
until about a week earlier when he incurred an injury.  He 
said he "had stress" prior to and following the injury.  
After an examination was performed, the diagnosis was a major 
depressive episode. 

VA and private medical records, dated in the early 1990s, 
show extensive treatment for PTSD, including extended periods 
of hospitalization.  Many of the records, show that the 
veteran was deemed unemployable.  

An August 1993 statement from Professional Park Family 
Practice shows that the veteran underwent a disability 
determination examination.  During the examination, the 
veteran's employment history was recorded.  It was noted that 
the veteran had worked for Moore Business Forms from 1969 to 
1988.  He related he worked for 2 days in 1991 and had not 
applied for a job since then. 

In early September 1993, the veteran was hospitalized at a VA 
facility for treatment of psychiatric problems, including 
PTSD.  He was discharged in mid October 1993.

A December 1993 statement from the Social Security 
Administration (SSA) reflects that the veteran was awarded 
disability benefits based on a primary diagnosis of an 
affective disorder and a secondary diagnosis of an anxiety-
related disorder.  The award was made effective September 6, 
1989.  

On February 22, 1995, the RO received a statement from the 
veteran expressing his interest in service connection for 
PTSD.  The statement indicated that medical records were 
attached.  A review of the record is unclear as to what 
medical records were attached.  Medical records sent in at, 
or around, the same time of the application, show that the 
veteran had suicidal ideation and was to be hospitalized for 
psychiatric treatment.

An October 1995 VA psychiatric compensation examination 
report shows that the veteran was suffering a significant 
degree of impairment in his occupational and day-to-day 
activities.  

On October 25, 1996, the RO received the veteran's formal 
application for TDIU benefits.  In this application, it was 
noted that he had last worked for Moore Business Forms from 
May until October 1989. 

In January 1997, the veteran presented for a VA psychiatric 
examination but such was soon terminated because he failed to 
cooperate.

By a March 1997 RO decision, service connection for PTSD was 
granted and a 50 percent rating was assigned from February 
22, 1995, the date of his original claim.  

By an April 1997 RO decision, service connection was granted 
for dizziness and pain, as residuals of the veteran's 
service-connected traumatic head injury. 

By a June 2000 RO decision, service connection for bilateral 
pes cavus was granted, effective May 1, 1996.  Additionally, 
the veteran was granted an increased rating from 50 to 100 
percent for his PTSD, effective May 1, 1995.


Relevant laws and regulations

Increased evaluation

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, while purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.132, Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.



Earlier effective date

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  However, it is established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans unemployable by reason of 
service-connected disabilities, but who fail to meet the 
standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon, 12 Vet. App. at 35.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The VCAA

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

VA has met its duty to assist the veteran in the development 
of the claim on appeal under VCAA.  By virtue of the 
statements of the case (SOC) issued in November 1996 and June 
1997 and the supplemental statements of the case (SSOC) 
issued in March, April and June 1997, July 1998 and January 
2000, the veteran and his representative were provided notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims on appeal.  He was also 
informed of the needed evidence in the Board remands of April 
and November 1998 and the Board decision issued in January 
2001.  The SOCs and the SSOCs also notified the veteran of 
the pertinent laws and regulations, as well as his due 
process rights.  Furthermore, when this case was before the 
Court of Appeals for Veterans Claims, the veteran's attorney 
filed a brief including discussion of the provisions of VCAA.  
Based on this record, it is clear that the veteran and his 
attorney have been made aware of the evidence and information 
needed to substantiate the claim, and they have been made 
aware of VA's role in assisting in the development of the 
claim.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  

In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA examination in 
April 2000.  There are also of record various outpatient 
treatment records, as well as pertinent hospitalization 
reports.  There is no indication that there is any relevant 
evidence which currently exists and which has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  Under these circumstances, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

Increased evaluation for head injury residuals

In the instant case, the record shows that the veteran 
currently complains of dizziness and headaches, which he says 
are residuals of his inservice traumatic head injury.  The 
record is negative for any evidence that the veteran suffers 
from any neurological disabilities as a result of his head 
injury, or that he has been diagnosed as having multi-infarct 
dementia associated with brain trauma.  In fact, the last VA 
examination, performed in April 2000, specifically concluded 
that the veteran's residuals of a traumatic head injury were 
likely psychological in nature not physical or organic.  
Thus, the highest evaluation under Diagnostic Codes 8045 and 
9304, is 10 percent, which the RO has assigned.  This 10 
percent rating contemplates all of the veteran's subjective 
complaints regarding headaches, dizziness, and pain.  
38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

Disfiguring scars of the head, face or neck which are slight 
in degree are rated zero percent; when moderate in degree 
they warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Other pertinent codes provide that a 
10 percent disability rating will be warranted when 
superficial scars are poorly nourished, with repeated 
ulceration, 38 C.F.R. § 4.118, Diagnostic Code 7803, or when 
they are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A review of the 
medical evidence shows that when the veteran sustained his 
traumatic head injury in service, he sustained a laceration 
to the back of the head which required five sutures.  
Thereafter, he did not receive any treatment for his 
laceration in service, and years later the scar was described 
as well-healed.  In sum, the post-service medical evidence on 
file does not reveal any evidence that the residual scar of 
the head is disfiguring, poorly nourished, tender, or 
painful.  Consequently, a compensable rating would not be 
assigned under Diagnostic Codes 7800, 7803, 7804 if his 
traumatic head injury were to be rated based on his residual 
scar.  38 C.F.R. § 4.31. 

In conclusion, the veteran is deserving of no more than a 10 
percent rating for residuals of a traumatic head injury.  
Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds, however, that the 
veteran's service-connected residuals of a traumatic head 
injury are shown to have not warranted the assignment of more 
than a 10 percent rating during the entire course of this 
appeal.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


Earlier effective date for TDIU

A review of the record shows that the RO received the 
veteran's original and formal claim for TDIU on October 26, 
1996.  The RO granted this claim in an April 1997 decision 
and assigned an effective date of April 4, 1996, as this was 
when the RO determined it was factually ascertainable that 
the veteran's service-connected disabilities rendered him 
unemployable.  Thereafter, the Board granted the veteran a 
total rating for PTSD and the RO made the award effective 
from May 1, 1995.  Since the veteran was assigned a schedular 
100 percent rating as of May 1, 1995, the pending issue has 
been recharacterized as entitlement to an effective date 
prior to May 1, 1995, for TDIU.

In order for the veteran's claim for an earlier effective 
date for TDIU to prevail, he would have to show that it was 
factually ascertainable that his service-connected 
disabilities combined to render him unemployable prior to May 
1, 1995, and that he had filed a claim for TDIU within one 
year of such evidence.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. §§ 3.400(o), 4.16.  

On February 22, 1995, the RO received a statement from the 
veteran indicating that he wanted service connection for 
PTSD.  At, or around the same time, he submitted medical 
records showing that he had suicidal ideation and was to be 
hospitalized for psychiatric reasons.  Other evidence on file 
at that time shows that the veteran received extensive 
psychiatric treatment including extended periods of 
hospitalization, and was repeatedly determined to be 
unemployable.  In December 1993, the veteran was awarded SSA 
disability benefits based on his psychiatric disabilities 
which were characterized as affective and anxiety-related 
disorders (i.e. PTSD).  Given the context of the medical 
evidence on file at that time, which suggests that the 
veteran was unemployable due to psychiatric reasons, it is 
reasonable to construe the veteran's February 22, 1995, 
statement, specifically requesting service connection for 
PTSD, as a TDIU claim as well.  Servello, supra.  
Furthermore, it is reasonable to conclude that as of February 
22, 1995, it was factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, which at 
that time consisted solely of PTSD and the residuals of an 
old laceration of the right median nerve.  Accordingly, the 
veteran is entitled to an earlier effective date of February 
22, 1995, for TDIU.
 
In order for the veteran to be assigned an effective date 
prior to February 22, 1995, he would have to show that the 
service-connected residuals of an old laceration of the right 
median nerve, alone, resulted in his unemployability and that 
he filed a claim for TDIU within one year of such 
unemployability.  Only the disability stemming from the 
residuals of an old laceration would be considered in this 
analysis as this was the veteran's only service-connected 
disability as of February 22, 1995.  From a historical 
perspective it is noted that service connection was awarded 
for an old laceration of the right median nerve in 1969, 
which has never been rated more than 30 percent disabling.  
The record shows that his residuals have remained static over 
the years and consist of a limitation of "fine" movement of 
the right hand.  Even assuming the veteran had filed a formal 
or informal claim for TDIU prior to February 22, 1995, which 
the veteran and his representative strenuously argue, his 
claim would still fail because the evidence on file clearly 
showed that the residuals of an old laceration, alone, had 
not resulted in his unemployability but had only resulted in 
some impaired movement of the right hand. 

Additionally, it is noted that the veteran and his 
representative's statements seem somewhat suggestive of the 
argument that VA treatment records on file show that the 
veteran was entitled to service connection for PTSD prior to 
1995, and should have been construed as informal claims for 
service connection.  They argue that if service connection 
for PTSD is established prior to February 22, 1995, the 
veteran would be entitled to an earlier effective date for 
TDIU.  As noted above, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court held that "the mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek secondary service connection for the 
psychiatric condition."  Similarly, the mere fact that the 
veteran received treatment for PTSD prior to the date of his 
claim (received on February 22, 1995) does not prove that he 
intended to file a claim for service connection for PTSD 
prior to February 22, 1995.  Since the record does not 
contain any evidence of an informal or formal claim for 
service connection for PTSD (or any of his other service-
connected disabilities for that matter) prior to February 22, 
1995, the veteran's claim for an effective date prior to 
February 22, 1995, for TDIU must fail. 

Finally, the Board notes that February 22, 1995, is the 
actual "effective" date of the award of TDIU, and March 1, 
1995, is the date marking the commencement of the payment 
period based on that effective date in accordance with 
38 C.F.R. § 3.31 which provides that the commencement of 
payment of an award will be "the first day of the calendar 
month following the month in which the award became 
effective."  38 C.F.R. § 3.31.





ORDER

An evaluation in excess of 10 percent for the service-
connected head injury residuals is denied.

An effective date of February 22, 1995 for the award of TDIU 
is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

